DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With respect to claim  1, the prior art of record does not disclose or render obvious a source device configured to emit a light beam in a first direction, comprising: a first exit position from which a first colored light beam is emitted; a second exit position which is located at a second direction side of the first exit position, and from which a second colored light beam longer in wavelength than the first colored light beam is emitted; a third exit position which is located at a third direction side of the first exit position , and from which a third colored light beam shorter in wavelength than the first colored light beam is emitted; a fourth exit position which is located at the second direction side of the third exit position, and from which a fourth colored light beam is emitted; and an outgoing light switching device which is disposed in a light path of the fourth colored light beam, and switches a light beam to be emitted as the fourth colored light beam, wherein the second direction and the third direction are perpendicular to the first direction, and are perpendicular to each other, a mixed light beam including a light 
The closest prior art of record, Kurata (United States Patent Application Publication 2020/0285138 A1), discloses a  source device configured to emit a light beam in a first direction, comprising: a first exit position from which a first colored light beam is emitted (see 12 in fig.2); a second exit position which is located at a second direction side of the first exit position (see 1 in fig.2), and from which a second colored light beam longer in wavelength than the first colored light beam is emitted (compare red to green in fig.2); a third exit position which is located at a third direction side of the first exit position (see 9 in fig.2), and from which a third colored light beam shorter in wavelength than the first colored light beam is emitted (see blue and compare to red) but does not explicitly disclose a fourth exit position which is located at the second direction side of the third exit position, and from which a fourth colored light beam is emitted; and an outgoing light switching device which is disposed in a light path of the fourth colored light beam, and switches a light beam to be emitted as the fourth colored 
Furthermore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the Kurata to meet the limitations of claim 1 with relying on the applicant’s specification and thus constitute improper hindsight.
Claims 2-9 are allowed as they depend on an allowed claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY L BROOKS/           Examiner, Art Unit 2882